 

Exhibit 10.4

 

RESTRICTED STOCK AGREEMENT

 

ARNO THERAPEUTICS, INC.

2016 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT is made effective as of this ____ day of , 20__, by and between
Arno Therapeutics, Inc., a Delaware corporation (the “Company”), and
_________________________ (“Participant”).

 

           W I T N E S S E T H:

 

WHEREAS, Participant is, on the date hereof, an Employee, Director of or a
Consultant to the Company or one of its Subsidiaries; and

 

WHEREAS, the Company wishes to grant a restricted stock award to Participant for
shares of the Company’s Common Stock pursuant to the Company’s 2016 Equity
Incentive Plan (the “Plan”); and

 

WHEREAS, the Administrator of the Plan has authorized the grant of a restricted
stock award to Participant;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1.           Grant of Restricted Stock Award. The Company hereby grants to
Participant on the date set forth above a restricted stock award (the “Award”)
for ____________ (__________) shares of Common Stock on the terms and conditions
set forth herein, which shares are subject to adjustment pursuant to Section 15
of the Plan. The Company shall cause to be issued one or more stock certificates
representing such shares of Common Stock in Participant’s name, and may deliver
such stock certificate to Participant or may hold each such certificate until
such time as the risk of forfeiture and other transfer restrictions set forth in
this Agreement have lapsed with respect to the shares represented by the
certificate. The Company may also place a legend on such certificates describing
the risks of forfeiture and other transfer restrictions set forth in this
Agreement providing for the return from Participant, if applicable, and
cancellation of such certificates if the shares of Common Stock are forfeited as
provided in Section 2 below. Until such risks of forfeiture have lapsed or the
shares subject to this Award have been forfeited pursuant to Section 2 below,
Participant shall be entitled to vote the shares represented by such stock
certificates and shall receive all dividends attributable to such shares, but
Participant shall not have any other rights as a stockholder with respect to
such shares.

 

2.           Vesting of Restricted Stock.

 

a.           General. The shares of Stock subject to this Award shall remain
forfeitable until the risks of forfeiture lapse according to the following
schedule:

 



Specified Date or Achievement
(each, a “Vesting Time”)   Number of Shares as to which
Risks of Forfeiture Lapse       [The date and time of day or certification of
achievement procedures should be approved when award is granted and specified in
this section]   [to be completed]

 

 1 

 

 

b.           Termination of Relationship. If Participant ceases to be [an
Employee] [a Consultant] [a Director] of the Company or any Subsidiary for any
reason, including Participant’s voluntary resignation, retirement, death or
disability, Participant shall immediately forfeit all shares of Stock subject to
this Award as to which the risks of forfeiture have not lapsed.

 

3.           General Provisions.

 

a.           Employment or Other Relationship. This Agreement shall not confer
on Participant any right with respect to continuance of employment or other
relationship by the Company or any of its Affiliates, nor will it interfere in
any way with the right of the Company to terminate such employment or
relationship. Nothing in this Agreement shall be construed as creating an
employment or service contract for any specified term between Participant and
the Company or any Affiliate.

 

b.           280G Limitations. Notwithstanding anything in the Plan, this
Agreement or in any other agreement, plan, contract or understanding entered
into from time to time between Participant and the Company or any of its
Subsidiaries to the contrary (except an agreement that expressly modifies or
excludes the application of this Paragraph 4(b)), the lapse of the risks of
forfeiture of this Award shall not be accelerated in connection with a Change of
Control to the extent that such acceleration, taking into account all other
rights, payments and benefits to which Participant is entitled under any other
plan or agreement, would  constitute a "parachute payment" or an "excess
parachute payment" for purposes of Code Sections 280G and 4999, or any successor
provisions, and the regulations issued thereunder; provided, however, that the
Administrator, in its sole discretion and in accordance with applicable law, may
modify or exclude the application of this Paragraph 4(b).

 

c.           Securities Law Compliance. Participant shall not transfer or
otherwise dispose of the shares of Common Stock received pursuant to this
Agreement until such time as the Company and its counsel shall have determined
that such transfer or other disposition will not violate any state or federal
securities laws. Participant may be required by the Company, as a condition of
the effectiveness of this Award, to give any written assurances that are
necessary or desirable in the opinion of the Company and its counsel to ensure
the issuance complies with applicable securities laws, including that all Common
Stock subject to this Agreement shall be held, until such time that such Common
Stock is registered and freely tradable under applicable state and federal
securities laws, for Participant’s own account without a view to any further
distribution thereof; that the certificates (or, if permitted, book entries) for
such shares shall bear an appropriate legend or notation to that effect; and
that such shares will be not transferred or disposed of except in compliance
with applicable state and federal securities laws.

 

d.           Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by Participant and the Company, pursuant and subject to
Section 15 of the Plan, certain changes in the number or character of the shares
of Common Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend, or otherwise) shall result in an
adjustment, reduction, or enlargement, as appropriate, in the number of shares
subject to this Award. Any additional shares that are credited pursuant to such
adjustment shall be subject to the same restrictions as are applicable to the
shares with respect to which the adjustment relates.

 

e.           Shares Reserved. The Company shall at all times during the term of
this Agreement reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.

 



 2 

 

 

f.           Withholding Taxes. To permit the Company to comply with all
applicable federal and state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that, if necessary, all
applicable federal and state payroll, income or other taxes attributable to this
Award are withheld from any amounts payable by the Company to Participant. If
the Company is unable to withhold such federal and state taxes, for whatever
reason, Participant hereby agrees to pay to the Company an amount equal to the
amount the Company would otherwise be required to withhold under federal or
state law prior to the transfer of any certificates for the shares of Stock
subject to this Award. Subject to such rules as the Administrator may adopt, the
Administrator may, in its sole discretion, permit Participant to satisfy such
withholding tax obligations, in whole or in part, by delivering shares of the
Company’s Common Stock, including shares of Common Stock received pursuant to
this Award, having a Fair Market Value, as of the date the amount of tax to be
withheld is determined under applicable tax law, equal to the statutory minimum
amount required to be withheld for tax purposes. In no event may the Participant
deliver shares having a Fair Market Value in excess of such statutory minimum
required tax withholding. Participant’s election to deliver shares for purposes
of such withholding tax obligations shall be made on or before the date that
triggers such obligations or, if later, the date that the amount of tax to be
withheld is determined under applicable tax law, and shall be irrevocable as of
such date if approved by the Administrator. Participant’s request shall comply
with such rules as the Administrator may adopt to assure compliance with Rule
16b-3, if applicable.

 

g.           Nontransferability.           No portion of this Award for which
the risks of forfeiture have not lapsed may be assigned or transferred, in whole
or in part, other than by will or by the laws of descent and distribution.

 

h.           2016 Equity Incentive Plan. The Award evidenced by this Agreement
is granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All capitalized terms in this Agreement not defined herein shall have the
meanings ascribed to them in the Plan. The Plan governs this Award and, in the
event of any questions as to the construction of this Agreement or in the event
of a conflict between the Plan and this Agreement, the Plan shall govern, except
as the Plan otherwise provides.

 

i.           Lockup Period Limitation. Participant agrees that in the event the
Company advises Participant that it plans an underwritten public offering of its
Common Stock in compliance with the Securities Act of 1933, as amended, the
Participant will execute any lock-up agreement the Company and the
underwriter(s) deem necessary or appropriate, in their sole discretion, in
connection with such public offering.

 

j.           Blue Sky Limitation. Notwithstanding anything in this Agreement to
the contrary, in the event the Company makes any public offering of its
securities and determines, in its sole discretion, that it is necessary to
reduce the number of Restricted Stock Awards so as to comply with any state
securities or Blue Sky law limitations with respect thereto, the Board of
Directors of the Company shall remove the risks of forfeiture (in full or in
part) to which this Award is subject, provided that the Company gives
Participant 15 days’ prior written notice of such removal. Notice shall be
deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.

 

k.           Affiliates. Participant agrees that, if Participant is an
“affiliate” of the Company or any Affiliate (as defined in applicable legal and
accounting principles) at the time of a Change of Control (as defined in Section
1(f) of the Plan), Participant will comply with all requirements of Rule 145 of
the Securities Act of 1933, as amended, and the requirements of such other
applicable legal or accounting principles, and will execute any documents
necessary to ensure such compliance.

 



 3 

 

 

l.           Stock Legend. The Administrator may require that the certificates
(or, if permitted, book entries) for any shares of Common Stock issued to
Participant (or, in the case of death, Participant’s successors) shall bear an
appropriate legend or notation to reflect the restrictions of Paragraph 3(c) and
Paragraphs 3(i) through 3(k) of this Agreement; provided, however, that failure
to so endorse any of such certificates shall not render invalid or inapplicable
Paragraph 3(c) or Paragraph 3(i) through 3(k).

 

m.           Scope of Agreement. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and of Participant and any
successors of Participant. This Award is expressly subject to all terms and
conditions contained in the Plan and in this Agreement, and Participant’s
failure to execute this Agreement shall not relieve Participant from complying
with such terms and conditions.

 

n.           Choice of Law. The law of the state of Delaware shall govern all
questions concerning the construction, validity, and interpretation of this
Plan, without regard to that state’s conflict of laws rules.

 

o.           Severability. In the event that any provision of this Plan shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Plan, and the Plan shall be construed
and enforced as if the illegal or invalid provision had not been
included.           

 

p.           Arbitration. Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy. If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be a retired state or federal judge or an attorney
who has practiced securities or business litigation for at least 10 years. If
the parties cannot agree on an arbitrator within 20 days, any party may request
that the chief judge of the District Court of [_______] County, select an
arbitrator. Arbitration will be conducted pursuant to the provisions of this
Agreement, and the commercial arbitration rules of the American Arbitration
Association, unless such rules are inconsistent with the provisions of this
Agreement. Limited civil discovery shall be permitted for the production of
documents and taking of depositions. Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute. The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded. The arbitrator may award to the
prevailing party, if any, as determined by the arbitrator, all of its costs and
fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be [___________]
County, [_____________].

 

 

***Signature Page Follows***

 

 4 

 

 

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.

 



  ARNO THERAPEUTICS, INC.           By:               Its:                      
          Participant

 

 

[Restricted Stock Agreement Signature Page]

 

 5 

 

 